829 F.2d 1121Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy A. AKINBIYI, Defendant-Appellant.
No. 87-5033.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided Sept. 16, 1987.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CR No. 87-29-A)
Jimmy A. Akinbiyi, pro se.
Dennis Michael Kennedy, Office of the United States Department of Justice, for appellee.
Before DONALD RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
After reviewing the record and other materials before us, we are convinced that the evidence is constitutionally sufficient to support Jimmy A. Akinbiyi's conviction for careless and reckless driving at an unreasonable speed, 36 C.F.R. Sec. 4.14.   See Jackson v. Virginia, 443 U.S. 307 (1979).  Akinbiyi's remaining claims that he was not informed of his right to counsel or of the possible penalties if he were convicted are belied by the tape of the proceedings before the United States Magistrate.  Finding no substantial question presented by this appeal, we deny Akinbiyi's request for in forma pauperis status and preparation of a transcript at government expense.


2
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
AFFIRMED.